                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         VENDAVO, INC.,
                                   7                                                          Case No. 17-cv-06930-RS (KAW)
                                                         Plaintiff,
                                   8                                                          ORDER GRANTS IN PART AND
                                                  v.                                          DENIES IN PART
                                   9                                                          DEFENDANTS’ MOTION FOR
                                         PRICE F(X) AG, et al.                                SANCTIONS
                                  10
                                                         Defendants.
                                  11                                                          Dkt. No. 113

                                  12
Northern District of California
 United States District Court




                                  13          On December 5, 2017, Plaintiff Vendavo, Inc. filed the instant case against Defendants

                                  14   Price f(x) AG and Price f(x), Inc. Plaintiff brings claims for misappropriation of trade secrets,

                                  15   patent infringement, copyright infringement, and unfair competition. (See First Amended Compl.

                                  16   (“FAC”) ¶¶ 4-5, Dkt. No. 43.)

                                  17          On March 8, 2019, Defendants filed a motion for sanctions based on Plaintiff’s alleged

                                  18   failure to comply with the Court’s February 12, 2019 order. (Defs.’ Mot. for Sanctions, Dkt. No.

                                  19   113.) Having considered the parties’ filings, the relevant legal authority, and the arguments made

                                  20   in the March 21, 2019 hearing, the Court GRANTS IN PART AND DENIES Defendants’ motion

                                  21   for sanctions.

                                  22                                            I.   BACKGROUND
                                  23          On February 15, 2018, Defendants served Interrogatory No. 4, which states: “For each

                                  24   Asserted Copyright identify and describe (i) the original portions, (ii) any material constituting

                                  25   pre-existing material, as identified in the copyright application or registration, and (iii) the portions

                                  26   that are ‘substantially similar’ to any Price f(x) product.” (Berkowitz Decl. ¶ 3, Dkt. No. 113-1.)

                                  27   Plaintiff originally objected that the Interrogatory sought a legal conclusion or expert opinion and

                                  28   was premature, as Defendants had yet to produce its source code. (See Oliver Decl., Exh A at 3,
                                   1   Dkt. No. 121-3.)

                                   2           On April 5, 2018, Plaintiff filed the operative complaint, alleging that Michal Imrisek and

                                   3   Michal Rychtar, left Plaintiff’s employment to join Defendants. (FAC ¶ 47.) Plaintiff further

                                   4   alleges that while still employed by Plaintiff, Mr. Imrisek and Mr. Rychtar began working for

                                   5   Defendants. (FAC ¶ 47.) Plaintiff also asserts that Mr. Imrisek copied Plaintiff’s trade secrets,

                                   6   and then provided that information to Defendants. (FAC ¶ 47.) Thus, Plaintiff believes that

                                   7   Defendants use Plaintiff’s trade secrets for its products. (FAC ¶ 54.) With respect to its copyright

                                   8   claim, Plaintiff alleges that Defendants created “the PFX PriceBuilder and PFX PriceAnalyzer

                                   9   products, which have source code that is substantially similar to those of [Plaintiff]’s Price

                                  10   Manager and Profit Analyzer software . . . .” (FAC ¶ 159.)

                                  11           On May 14, 2018, Plaintiff provided supplemental responses to Defendants’ Interrogatory

                                  12   No. 4. (Oliver Decl., Exh. A at 4.) Plaintiff stated that it would make its copyrighted source code
Northern District of California
 United States District Court




                                  13   available, but that “the burden to ‘identify and describe’ its source code is substantially the same

                                  14   for either party.” (Id.) Plaintiff also identified the free and open source projects in its code base.

                                  15   (Id. at 4-11.)

                                  16           On August 27, 2018, Defendants sent a letter to Plaintiff, stating that their expert had

                                  17   performed a comparative analysis between Plaintiff’s and Defendants’ source code. (Berkowitz

                                  18   Decl. ¶ 3, Exh. A.) Defendants explained that their expert found no basis for the copyright

                                  19   infringement claim, as his analysis found “1,000 matches of logical equivalence.” (Berkowitz

                                  20   Decl., Exh. A at 1.) Of those 1,000 matches, there were “only four instances of matching syntax

                                  21   between” the source files, but that those identical matches “consist entirely of well-known

                                  22   boilerplate Java code that is not copyrightable to [Plaintiff].” Id. On September 27, 2018,

                                  23   Defendants made its source code analysis available to Plaintiff. (Berkowitz Decl. ¶ 3.)

                                  24           Defendants state they then followed up several times, requesting that Plaintiff supplement

                                  25   its response to Interrogatory No. 4. (Berkowitz Decl. ¶ 3.) On February 11, 2019, Defendants

                                  26   requested a teleconference with the undersigned to address their request for supplementation.

                                  27   (Dkt. No. 110.) In support of their request, Defendants’ counsel stated that Plaintiff had

                                  28   “indicated that it would eventually supplement the interrogatory, and would address this in greater
                                                                                          2
                                   1   detail after serving its supplemental patent infringement contentions on January 10, 2019.”

                                   2   (2/11/19 Berkowitz Decl. ¶ 11, Dkt. No. 110-1.) Throughout January 2019, Defendants followed

                                   3   up with Plaintiff regarding the supplementation. (2/11/19 Berkowitz Decl. ¶ 12.) On January 22,

                                   4   2019, Defendants were informed Plaintiff’s lead counsel had changed firms. (2/11/19 Berkowitz

                                   5   Decl. ¶ 12.) Between January 22, 2019 and February 7, 2019, Defendants reached out to Plaintiff

                                   6   regarding the supplementation and offering to give more time in exchange for continuing other

                                   7   deadlines, but Plaintiff’s lead counsel did not respond. (2/11/19 Berkowitz Decl. ¶¶ 12-15.)

                                   8   Defendants then filed their request for a teleconference. (2/11/19 Berkowitz Decl. ¶ 16.)

                                   9          On February 12, 2019, the Court issued an order on Defendants’ request. (Order, Dkt. No.

                                  10   111.) The Court found that in light of Plaintiff’s agreement to supplement, a teleconference was

                                  11   unnecessary. (Id. at 2.) The Court ordered Plaintiff to supplement its responses within ten days

                                  12   unless the parties stipulated otherwise, and warned that failure to comply could result in the
Northern District of California
 United States District Court




                                  13   imposition of sanctions. (Id.) Plaintiff did not appeal the Court’s order.

                                  14          Plaintiff states that on receipt of the Court’s order, it incorrectly docketed the due date for

                                  15   responses. (Oliver Decl. ¶ 6.) On February 27, 2019, Defendants contacted Plaintiff regarding the

                                  16   failure to supplement. (Berkowitz Decl. ¶ 6.) Plaintiff provided the supplemental responses that

                                  17   same day. (Berkowitz Decl. ¶ 8; Oliver Decl. ¶ 7.) With respect to Interrogatory No. 4, Plaintiff

                                  18   responded:

                                  19                  Vendavo does not have access to its files at this time given its
                                                      counsel’s recent change of firms. Therefore, Vendavo does not have
                                  20                  access to its prior response to this Interrogatory. That Response and
                                                      the Objections therein are incorporated in their entirety in this
                                  21                  supplemental response. Vendavo further provides as follows:
                                  22                  The computer programs embodied in Vendavo’s Profit Analyzer,
                                                      Business Risk Alerts, Price Manager, Segmentation Manager, Price
                                  23                  Optimization Manager, Deal Guide and Deal Manager software are
                                                      original literary works within the meaning of 17 U.S.C. § 101, and
                                  24                  were developed by it after a significant expenditure of time and
                                                      money. Vendavo has produced its copyrighted software to Price
                                  25                  F(x), and it incorporates its software in its entirety in its Response.
                                                      Vendavo also incorporates its response summarizing key trade
                                  26                  secret information regarding its source code as detailed above in
                                                      Response to Interrogatory No. 1.
                                  27
                                                      The copyright that subsists in Vendavo’s Profit Analyzer, Business
                                  28                  Risk Alerts, Price Manager, Segmentation Manager, Price
                                                                                         3
                                                      Optimization Manager, Deal Guide and Deal Manager software
                                   1                  belongs exclusively to Vendavo. Vendavo filed for and received
                                                      United States copyright registrations in these works.
                                   2
                                                      No pre-existing material was identified on the copyright registration.
                                   3
                                                      Discovery is ongoing, and Vendavo will supplement this response as
                                   4                  additional information becomes available. At present, Vendavo
                                                      contends that the portions of PFX source code identified in
                                   5                  Vendavo’s Second Updated Infringement Contentions, and the
                                                      portions of PFX source code embodying the technical trade secrets
                                   6                  identified in the amended response to Interrogatory No. 1, are
                                                      substantially similar to Vendavo’s copyrighted code.
                                   7

                                   8   (Oliver Decl., Exh. A at 12.)

                                   9          On March 5, 2019, Plaintiff contacted Defendants and informed them that Plaintiff’s

                                  10   consultant, Alan Purdy, planned to go to Defendants’ office to review the code on March 6, 2019,

                                  11   stating that Mr. Purdy would require “a machine onto which he can load both code bases and

                                  12   additional review tools.” (Oliver Decl. ¶ 11.) On March 6, 2019, Mr. Purdy performed the initial
Northern District of California
 United States District Court




                                  13   review of Defendants’ code with Plaintiff’s code. (Oliver Decl. ¶ 12.) Plaintiff requested that

                                  14   Defendants allow Mr. Purdy to retain a text file of information based on his review, but

                                  15   Defendants refused and stated they would review the results and e-mail them to Plaintiff. (Oliver

                                  16   Decl. ¶ 13.) On March 8, 2019, Defendants e-mailed Plaintiff the information Mr. Purdy

                                  17   requested to review. (Oliver Decl. ¶ 14.) That same day, Defendants filed the instant motion for

                                  18   sanctions.

                                  19          On March 22, 2019, Plaintiff filed its opposition. (Plf.’s Opp’n, Dkt. No. 116.) Plaintiff

                                  20   also supplemented its response, which added:

                                  21                  [T]he source code copyright abstraction, filtration and comparison
                                                      analysis, originally adopted developed by the Second Circuit in
                                  22                  Computer Associates v. Altai, and adopted nationwide, will be
                                                      dispositive of the substantial similarity between Vendavo’s original
                                  23                  copyrighted code and PFX’s infringing code. That test is solely the
                                                      province of expert testimony; it calls, inter alia, for expert opinion
                                  24                  on merger, scenes a faire, external considerations including
                                                      computer hardware constraints, and an analysis of material that
                                  25                  exists in the public domain. No trial date has been set, fact
                                                      discovery is ongoing, and no expert report dates have been set in this
                                  26                  case. Vendavo believes that in an AFC analysis at least the portions
                                                      of PFX source code embodying the technical trade secrets identified
                                  27                  in the amended response to Interrogatory No. 1, will be shown to be
                                                      substantially similar to Vendavo’s copyrighted code. Vendavo has
                                  28                  conducted a mechanical comparison of only the latest version of the
                                                                                        4
                                                      parties’ source code. This is an analysis of literal copying or cloning
                                   1                  of source code, and not the AFC analysis that will be performed as
                                                      part of expert discovery. And following the mechanical review of
                                   2                  the code, Vendavo identifies PFXSC_00362 through
                                                      PFXSC_00367, which were generated as part of Vendavo’s
                                   3                  consultant’s review and produced to Vendavo by PFX on March 8,
                                                      2019.
                                   4

                                   5   (Oliver Decl., Exh. A at 13-14.) PFXSC_00362 through PFXSC_00367 is the text file of

                                   6   information compiled by Mr. Purdy, which Defendants had e-mailed to Plaintiff on March 8,

                                   7   2019. (Oliver Decl. ¶ 14.) These documents identify 1,400 matching run lines. (Oliver Decl. ¶

                                   8   17.) An excerpt of PFXSC_00363 is attached as Exhibit C to Mr. Oliver’s declaration.

                                   9          On March 29, 2019, Defendants filed their reply. (Defs.’ Reply, Dkt. No. 120.)

                                  10   Defendants also attached a declaration by Firas Abuzaid, which states that the character matches

                                  11   identified by Plaintiff in PFXSC_00362 through PFXSC_00367 are “material that is entirely

                                  12   generic or open source.” (Id. at 1; see also Abuzaid Decl. ¶ 6-8.)
Northern District of California
 United States District Court




                                  13                                        II.   LEGAL STANDARD
                                  14          Defendants seek sanctions based on Plaintiff’s asserted violations of the February 12, 2019

                                  15   discovery order. “Federal Rule of Civil procedure 37 provides for sanctions available for failure

                                  16   to make disclosures or cooperate in discovery.” Gordon v. Cty. of Alameda, No. CV-06-2997-

                                  17   SBA, 2007 WL 1750207, at *2 (N.D. Cal. June 15, 2007). Specifically, Rule 37(2)(A) states that

                                  18   if a party “fails to obey an order to provide or permit discovery . . . the court where the action is

                                  19   pending may issue further just orders,” including “directing that the matters embraced in the order

                                  20   or other designated facts be taken as established for purposes of the action” and “prohibiting the

                                  21   disobedient party form supporting or opposing designated claims or defenses, or from introducing

                                  22   designated matters in evidence.”

                                  23          Additionally, “[c]ourts are invested with inherent powers that are governed not by rule or

                                  24   statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

                                  25   the orderly and expeditious disposition of cases.” Unigard Sec. Ins. Co. v. Lakewood Eng’g &

                                  26   Mfg. Corp., 982 F. 2d 363, 368 (9th Cir. 1992) (internal quotation omitted). Those inherent

                                  27   powers include “the broad discretion to make discovery and evidentiary rulings conducive to the

                                  28   conduct of a fair and orderly trial.” Id. (internal quotation and modification omitted).
                                                                                          5
                                                                                 III.   DISCUSSION
                                   1
                                              Defendants request that: (1) the Court order Plaintiff to provide a complete response to
                                   2
                                       Interrogatory No. 4 with a sworn certification by Plaintiff’s lead counsel that the response is
                                   3
                                       complete and that there is a good faith basis to continue with the copyright claim, (2) the Court
                                   4
                                       issue a formal warning that further noncompliance may lead to dismissal of the copyright claim,
                                   5
                                       and (3) the Court order Plaintiff to pay monetary sanctions. (Defs.’ Mot. at 1.)
                                   6
                                              Plaintiff contends that its response is sufficient, such that additional supplementation
                                   7
                                       and/or sanctions is not warranted. As an initial matter, Plaintiff argues that the interrogatory is an
                                   8
                                       improper contention interrogatory. (Plf.’s Opp’n at 6-7.) The Court disagrees. As Defendants
                                   9
                                       correctly point out, Plaintiff never objected to the interrogatory as being an improper contention
                                  10
                                       interrogatory. (See Oliver Decl., Exh. A at 3-4, 12-14.) As this specific objection was never
                                  11
                                       raised, Plaintiff waived the objection.
                                  12
Northern District of California




                                              Plaintiff primarily contends that its response is adequate at this stage of the litigation.
 United States District Court




                                  13
                                       Importantly, in so arguing, Plaintiff distinguishes between its literal copyright infringement claim
                                  14
                                       and its non-literal copyright infringement claim.
                                  15
                                              A.    Literal Infringement Copyright Claim
                                  16
                                              Plaintiff contends it has sufficiently responded to Defendants’ interrogatory with respect to
                                  17
                                       literal infringement. First, Plaintiff argues that it has adequately identified “the original portions”
                                  18
                                       of the asserted copyright at issue because Defendants have had access to Plaintiff’s source code
                                  19
                                       since August 2018. (Plf.’s Opp’n at 7.) Plaintiff “maintains that its entire source code, including
                                  20
                                       the structure, sequence and organization, is its original work, notwithstanding that portions of that
                                  21
                                       work use open-source packages—which of course are not covered by [Plaintiff]’s copyright.” (Id.
                                  22
                                       at 7 n.3.) Defendants respond that Plaintiff’s source code is not a copyright, and that Plaintiff “has
                                  23
                                       not even produced the electronic deposit on file with the US copyright office that is supposedly
                                  24
                                       registered.” (Defs.’ Reply at 5.) The Court finds that Plaintiff cannot rely on its production of the
                                  25
                                       source code to satisfy Defendants’ interrogatory request that Plaintiff identify “the original
                                  26
                                       portions” of the copyright. As Plaintiff itself concedes, portions of the source code are not
                                  27
                                       covered by the copyright. Thus, pointing to the entire source code is insufficient. Plaintiff shall
                                  28
                                                                                           6
                                   1   identify “the original portions” of the copyright. With respect to Plaintiff’s alleged failure to

                                   2   produce the electronic deposit on file with the U.S. Copyright Office, however, this appears to be a

                                   3   separate issue from the interrogatory, as this concerns document production. The Court orders the

                                   4   parties to meet and confer on this issue.

                                   5           Second, Plaintiff contends that it has identified “any material constituting pre-existing

                                   6   material, as identified in the copyright application or registration” because it provided a list of the

                                   7   open source projects used in its source code. (Plf.’s Opp’n at 7; see Oliver Decl., Exh. A at 4-11.)

                                   8   Defendants reply that this is likewise insufficient, as Plaintiff may have licensed other code from

                                   9   third-parties, and that the code may also include generic commands and computer-generated files

                                  10   such as .git files. (Defs.’ Reply at 5.) Moreover, Defendants argue that Plaintiff did not identify

                                  11   the open source portions of the copyright or what code was used from those open source projects.

                                  12   The Court agrees with Defendants. A list of open source projects used in the source code is
Northern District of California
 United States District Court




                                  13   insufficient, as this fails to identify portions of the copyrighted code itself that constitutes pre-

                                  14   existing material. Instead, it requires that Defendants compare the open source projects with the

                                  15   copyrighted code to determine which portions match. Plaintiff must specifically identify the pre-

                                  16   existing material, which includes both code used from open source projects and any other pre-

                                  17   existing material.

                                  18           Finally, Plaintiff argues that it has identified “the portions that are ‘substantially similar’ to

                                  19   any Price f(x) product” because it provided a listing of Defendants’ code that literally copies

                                  20   Plaintiff’s code. (Plf.’s Opp’n at 9.) At the hearing, the parties clarified that this listing is

                                  21   PFXSC_0362-367, which is a 460 megabyte output of a software program that runs a mechanical

                                  22   comparison for character matches in two code bases. (See also Defs.’ Reply at 6.) This

                                  23   comparison includes any matches, even if the code is not copyrightable or original. The Court

                                  24   finds the production of this output insufficient to satisfy Defendants’ interrogatory. At the

                                  25   hearing, Plaintiff stated that it could go through the matches identified in this output and identify

                                  26   the specific portions that consist of original work, while stripping out the pre-existing material.

                                  27   The Court orders Plaintiff to supplement its response regarding the portions that are “substantially

                                  28
                                                                                           7
                                   1   similar” by doing so.1

                                   2          B.    Non-Literal Infringement Copyright Claim
                                   3          “The Ninth Circuit has recognized three elements of software that can be eligible for

                                   4   copyright protection: (1) the software’s ‘literal elements’ such as the actual source and object

                                   5   codes; (2) the software’s ‘individual non-literal elements’ such as discrete visual and audible

                                   6   components; and (3) the software’s ‘dynamic non-literal elements’ such as the real time

                                   7   experience and operation of the software.” El-Sedfy v. WhatsApp Inc., Case No. 16-cv-4056-JCS,

                                   8   2016 U.S. Dist. LEXIS 150760, at *14 (N.D. Cal. Oct. 31, 2016) (internal quotation omitted). To

                                   9   determine whether non-literal elements of two or more computer programs are substantially

                                  10   similar, some courts apply the three-part Abstraction-Filtration-Comparison test. The first step,

                                  11   abstraction, requires that the court “dissect the allegedly copied program’s structure and isolate

                                  12   each level of abstraction contained within it. This process begins with the code and ends with an
Northern District of California
 United States District Court




                                  13   articulation of the program’s ultimate function.” Computer Assocs. Int’l v. Altai, 982 F.2d 693,

                                  14   707 (2d Cir. 1992), cited in Altera Corp. v. Clear Logic, Inc., 424 F.3d 1079, 1085 (9th Cir. 2005).

                                  15   The second step requires “separating protectable expression from non-protectable material,” thus

                                  16   helping define the scope of the plaintiff’s copyright. Id. The final step concerns “whether the

                                  17   defendant copied any aspect of this protected expression, as well as an assessment of the copied

                                  18   portion’s relative importance with respect to the plaintiff’s overall program.” Id. at 710.

                                  19          Plaintiff argues that as to its non-literal copyright infringement claim, any further response

                                  20   would require expert testimony to determine if the Abstraction-Filtration-Comparison test is

                                  21   satisfied. (Plf.’s Opp’n at 9-10.) At the hearing, Defendants pointed out that Plaintiff could, at a

                                  22   minimum, identify the non-literal elements that Plaintiff asserts are infringing, such as the look,

                                  23   feel, and features of the user interface. For example, this may include the locations of menus or

                                  24   how the click-through menus work. Plaintiff agreed that it could do so. Accordingly, the Court

                                  25
                                       1
                                  26     Defendants also argue that the matches are insufficient because all of the verbatim matches
                                       picked up by Plaintiff’s code-matching program are “either a .git, Apache Ant or Checkstyle file,”
                                  27   all of which cannot be part of the asserted copyright. (Defs.’ Reply at 6.) This, however, is a
                                       dispute on the merits regarding whether the matches are legally sufficient to support a literal
                                  28   copyright infringement claim, not whether the discovery response is sufficient.

                                                                                         8
                                   1   orders Plaintiff to identify the allegedly infringing non-literal elements, including the look and feel

                                   2   of the user interface, the features of using the software, and any other elements related to the

                                   3   “discrete visual and audible components” or “the real time experience and operation of the

                                   4   software.” See El-Sedfy, 2016 U.S. Dist. LEXIS 150760, at *14.

                                   5          The Court, however, finds that Plaintiff is not required at this time to identify the code

                                   6   underlying these non-literal elements. As Plaintiff explained, the code goes to why the non-literal

                                   7   elements are infringing, which appears to require expert opinion and the application of the

                                   8   Abstraction-Filtration-Comparison test.

                                   9          C.    Sanctions
                                  10          The Court finds that sanctions are not warranted. While Plaintiff was late in providing its

                                  11   required responses, Plaintiff did ultimately provide supplemental responses on February 27, 2019.

                                  12   (See Oliver Decl. ¶ 9.) Moreover, prior to Defendants’ filing of the motion on March 8, 2019,
Northern District of California
 United States District Court




                                  13   Plaintiff’s expert, Mr. Purdy, went to Defendants’ office to review the code on March 6, 2019.

                                  14   (Oliver Decl. ¶ 11.) Defendants contend that it did not know what Mr. Purdy was working on, but

                                  15   it appears Plaintiff had informed Defendants that Mr. Purdy “will need access to a machine that

                                  16   has the PFX code, as well as a machine onto which he can load both code bases and additional

                                  17   review tools.” (See Defs.’ Reply at 3; Oliver Decl. ¶ 11.) Defendants then had the opportunity to

                                  18   review Mr. Purdy’s results before Defendants e-mailed the information -- including

                                  19   PFXSC_00362 through PFXSC_00367, which identifies 1,400 matching run lines between

                                  20   Plaintiff’s software and Defendants’ source code, to Plaintiff on March 8, 2019. (Oliver Decl. ¶

                                  21   14.) Thus, it appears Defendants’ had notice that Plaintiff was in the process of reviewing the

                                  22   code, and had access to the responsive information prior to the filing of its motion for sanctions.

                                  23   To the extent Defendants had concerns about the substance of Plaintiff’s interrogatory response,

                                  24   the parties should have met and conferred before submitting a joint letter. Under these

                                  25   circumstances, the Court finds that Defendants’ motion for sanctions is premature and that

                                  26   sanctions are not warranted.2

                                  27
                                       2
                                  28    The Court also notes that while it is ordering Plaintiff to provide supplemental responses, the
                                       substantive merits of Plaintiff’s prior responses were not previously addressed. Rather, the
                                                                                          9
                                   1          That said, the Court also notes that in the future, Plaintiff must be mindful of the deadlines

                                   2   imposed by the Court.

                                   3                                         IV.     CONCLUSION
                                   4          For the reasons stated above, the Court GRANTS IN PART AND DENIES IN PART

                                   5   Defendants’ motion. Plaintiff is ordered to provide supplemental responses by:

                                   6          (1) identifying the original portions of the code and any material constituting pre-existing

                                   7              material;

                                   8          (2) reviewing the output in PFXSC_0362-367 and identifying which matches are original

                                   9              material or open source, and stripping out the pre-existing material; and

                                  10          (3) identifying the allegedly infringing non-literal elements, including the look, feel, and

                                  11              features of the user interface, as well as any other elements related to the discrete visual

                                  12              and audible components or real time experience and operation of the software.
Northern District of California
 United States District Court




                                  13          Plaintiff’s responses are due within 30 days of the date of this order. If Plaintiff needs

                                  14   additional time, the parties shall meet and confer on an appropriate extension. The Court denies

                                  15   Defendants’ request for additional sanctions.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 6, 2019
                                                                                             __________________________________
                                  18                                                         KANDIS A. WESTMORE
                                  19                                                         United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       Court’s prior order was based on Plaintiff’s agreement to supplement. (See Order at 2.)
                                                                                        10
